Citation Nr: 0402221	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-06 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a scar of 
the left eye.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  


Procedural history

The veteran served on active duty from March 1979 to March 
1981. 

The RO granted service connection for a scar above the right 
eye in a March 1982 rating decision; a noncompensable 
disability rating was awarded.  

In an October 1995 rating decision, the RO denied service 
connection for reduced visual acuity bilaterally.  The 
veteran appealed that denial, and in a December 1996 
decision, the Board also denied service connection for 
reduced visual acuity (denominated by the Board as bilateral 
refractive error).  

In March 1999, the RO received the veteran's claim that he 
had been injured in both eyes during service, not just the 
right eye.  The RO denied service connection for scarring of 
the left eye in a June 1999 rating decision.  The RO also 
confirmed and continued the previously assigned 
noncompensable rating for the right eye scar.  The veteran 
appealed those denials, and in an April 2001 decision, the 
Board denied service connection for a left eye disability and 
also denied an increased rating for the service-connected 
right eye scar.  

During the pendency of the prior appeal, in November 2000, 
the RO received another claim of entitlement to service 
connection for a scar above the left eye.  In a February 2002 
rating decision, the RO declined to reopen the claim.  The 
veteran disagreed with the February 2002 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 2002.  

The veteran failed to report for a Travel Board hearing which 
was scheduled to be conducted at the RO in September 2002.  
To the Board's knowledge, the veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2003).  

Issues not on appeal

Based on the wording of the February 2002 rating decision, 
the Board finds that the issue now before it is confined to 
the question of service connection for scarring or injury to 
the area around the left eye.  The issue of the veteran's 
claim of entitlement to service connection for decreased 
visual acuity was adjudicated by the Board in the December 
1996 decision which denied service connection for reduced 
visual acuity.  While it is apparent from statements 
contained in the veteran's notice of disagreement and 
substantive appeal that he considers a claim for loss of 
visual acuity to be part of the issue on appeal, that issue 
was not addressed in the February 2002 rating decision and is 
not now before the Board on appeal.   In the absence of an 
appealed decision, the Board does not have jurisdiction over 
an issue.  Accordingly, the Board will not address the claim 
of entitlement to service connection for impaired visual 
acuity in this decision.  Based on the veteran's statements, 
that matter is referred to the RO for appropriate action.

The Board observes that in the February 2002 rating decision, 
the RO also denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss and declined to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  To the Board's knowledge, the 
veteran has not disagreed with those decisions.  Accordingly, 
those issues are not within the Board's jurisdiction and they 
will be addressed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  In an April 2001 decision, the Board denied service 
connection for a scar above the left eye. 

2.  The evidence associated with the claim file subsequent to 
the April 2001 Board decision is not new and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The Board's April 2001 decision denying service 
connection for a scar above the left eye is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  Since the Board's April 2001 decision, new and material 
evidence has not been received, and so the veteran's claim of 
entitlement to service connection for a scar above the left 
eye is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a scar above the left eye.  As described in 
the introduction, the veteran's claim as to the same issue 
was denied by the Board in April 2001. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the April 
2001 Board decision, by the February 2002 RO rating decision, 
and by the April 2002 statement of the case (SOC) of the 
pertinent law and regulations, of the particular deficiencies 
in the evidence with respect to the veteran's claim at the 
time of the prior final denial, and of the need to submit new 
and material evidence to reopen the claim.  

More significantly, a letter was sent to the veteran in 
August 2001, with a copy to his representative, which 
specifically discussed the VCAA.  Crucially, the veteran was 
informed by means of the August 2001 letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to reopen and substantiate the 
claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in February 2002, prior to the 
expiration of the one-year period following the August 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  Cf.  Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003); Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003) [holding generally that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence].  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO, in compliance with the 
recent holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  Therefore, the Board 
finds that the veteran was properly notified of his statutory 
rights.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

With respect to more general due process considerations, the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2003).  As was noted in 
the Introduction, a personal hearing was scheduled at the 
veteran's request.  
He failed without explanation to report for the hearing and 
has not since requested another hearing.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

The veteran's claim was last finally denied in an April 2001 
Board decision.  That decision has not been appealed.  The 
Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
to reopen on November 13, 2000, prior to the date of the 
change in regulations, the earlier version of the law, which 
is discussed in the paragraph immediately following, remains 
applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  
See Elkins, 12 Vet. App. 209; see also 38 U.S.C.A. § 5103A.]

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  See Duran v. 
Brown, 7 Vet. App. 216 (1994).

Factual background

The veteran's service medical records contained no complaint 
of or treatment for an injury to the left eye.  At separation 
from service in 1981, the veteran's eyes, skin, head, face, 
neck and scalp were found to be within normal limits.  
Further, the veteran reported no history of eye trouble or 
head injury in service.  

Post-service records are silent as to a scar near the left 
eye.  A January 1986 treatment report contains a finding of 
no physical signs of trauma to the eyes.  Several post 
service medical reports reflect complaints of reduced visual 
acuity.  Diagnoses range from alcohol abuse in July 1992 to 
blepharitis in April 1996.  None of these reports contained 
evidence of scaring of the left eye.

An October 1993 clinical record contains the results of an 
eye examination.  The examiner noted a scar above the right 
eyebrow, but did not mention any corresponding left eye scar 
or injury.  In a March 1995 ophthalmology report, the veteran 
reported that he had received a laceration to the right eye 
in service.  He did not report an injury to the left eye.  
The veteran complained of pain in both eyes.  The examiner 
found no anatomic explanation for the veteran's complaints 
and he suspected malingering.  A September 1995 eye 
examination is silent as to scaring or injury to the eye.  VA 
eye and scar examinations in April 1999 and May 1999 are 
likewise silent as to scarring of the left eye.  In the May 
1999 evaluation, conditions such as refractive error, 
decreased vision and constricted field of vision were 
addressed, and were found to be unrelated to the right eye 
laceration reported in service.  However, the scarring of the 
left eye was not discussed.  

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of the veteran's previously denied claim, it must 
first determine whether new and material evidence has been 
received with respect to that claim.  After reviewing the 
record, and for reasons expressed immediately below, the 
Board is of the opinion that new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a scar of the left eye has not been received.  

Evidence received prior to April 2001

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

At the time of the April 2001 Board decision, the evidence 
then of record, which has been described above, showed no 
objective indication of scaring or of any other disorder of 
the skin above or around the veteran's left eye.  Hickson 
element (1) was therefore not met.  Although the veteran 
claimed that his left eye was injured and treated in service, 
the service medical records contained no evidence of this, 
noting only an injury to the right eye (which as noted 
elsewhere in this decision has been service connected).  
Element (2) thus was not met.  Finally, the record contained 
no evidence purporting to show a relationship between the 
veteran's military service or any incident thereof and any 
current left eye disability, thus failing element (3).  In 
sum, as found by the Board in April 2001, none of the 
elements required for service connection were established.

Evidence received after April 2001

The Board observes that there must be new and material 
evidence as to any aspect of the veteran's claim which was 
lacking at the time of the last final denial in order to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  As discussed immediately, none of the elements 
necessary for service connection were established by the 
evidence of record at the time of the April 2001 Board 
decision.  

The evidence received after the April 2001 denial consists of 
recent VA clinical records and the veteran's own statements.

The VA clinical records do not contain pertinent complaints 
or findings with respect to the left eye.  An October 2001 
eye clinic note shows only a diagnosis of refractive error 
and presbyopia of both eyes.  Physical inspection of the eyes 
resulted in normal findings for the lids and lashes and no 
notation of any scaring.  

The medical evidence submitted after the April 2001 Board 
decision does not identify any current scarring of the left 
eye, or an injury to the left eye in service,
or any relationship between any current left eye scaring and 
service.  Accordingly, the Board finds that such evidence is 
not so significant that it must be considered in order to 
decide fairly the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2000).  

Statements from the veteran received since April 2001, 
although continuing to report an in-service injury to the 
left eye, cannot be considered to be new and material.  The 
veteran is competent to provide information concerning 
whether a left eye injury occurred during service and also as 
to readily observable symptoms such as a scar.  Even though 
such statements appear to conflict with all other evidence of 
record, at this stage of the proceedings the Board does not 
weigh the evidence.  Moreover, the veteran's statements are 
not inherently incredible so as to be discounted per Duran.  
However, the veteran's statements concerning an in-service 
injury to the eye are reiterative of previous statements and 
as such are not new.  Similarly, to the extent that the 
veteran contends that he currently has left eye scar, this is 
merely a repetition of previous statements to the same 
effect.  Such evidence is not new and cannot serve to reopen 
the claim.  
 
With respect to the matter of medical nexus, the veteran's 
statements concerning his alleged left eye scar being related 
to his military service are also reiterative of previous 
statements to the same effect and are therefore not new.  In 
addition, the diagnosis of a disability of the left eye and 
its relation to service are beyond his competence.  
Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  The veteran's 
statements are thus neither new or material.  

Accordingly, the Board finds that the additionally added 
evidence is cumulative and redundant of evidence already of 
record, and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.  The Board 
finds that the evidence received subsequent to the April 2001 
Board denial of the veteran's claim is not new and material 
with respect to the issue of entitlement to service 
connection for a scar of the left eye.  See 38 C.F.R. 
§ 3.156(a) (2000).  The previously denied claim is therefore 
not reopened, and the benefit sought on appeal remains 
denied. 

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a scar above 
the left eye is not reopened.  The benefit sought on appeal 
remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



